Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K289) Offering Period: April 29, 2013 – May 30, 2013 4 Year Buffered Accelerated Return Equity Securities Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile • 4-year BARES linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount of the securities. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then the investor will lose 1.00% for every 1.00% decline in the Lowest Performing Underlying beyond the Buffer Amount. • If the Final Level of the Lowest Performing Underlying is greater than or equal to its Initial Level, the investor will be entitled to the greater of the Fixed Payment Percentage or the uncapped appreciation of the Lowest Performing Underlying. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be May 31, 2013 Settlement Date: Expected to be June 5, 2013 Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between [28.0-32.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level is equal to or greater than its Initial Level, then the greater of (i) Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level]; (b) if the Final Level is less than its Initial Level by not more than the Buffer Amount, then: zero; (c) if the Final Level is less than its Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) /Initial Level] + Buffer Amount. Buffer Amount: 15% Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: May 31, 2017 Maturity Date: June 5, 2017 CUSIP: 22546T7D7 Benefits • If both Underlyings have appreciated, offers a Fixed Payment Percentage of the greater of [28.0-32.0]% (to be determined on the Trade Date) or the uncapped appreciation of the Lowest Performing Underlying. • Reduced downside risk due to a Buffer Amount of 15%. Hypothetical Returns at Maturity Percentage Change Underlying Return of Redemption Amount in the Lowest the Lowest per $1,000 Principal Performing Performing Amount of Securities Underlying Underlying (1) 50% 50% $1500 40% 40% $1400 30% 30% $1300 20% 30% $1300 10% 30% $1300 0% 30% $1300 -10% 0% $1000 -20% -5% $950 -30% -10% $900 -40% -20% $800 -50% -30% $700 Assumes a Fixed Payment Percentage of 30.0% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 85% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • Redemption Amount will be less than the principal amount if the Final Level of the
